Appellant was tried and convicted in the criminal district court of Dallas County for manufacturing intoxicating liquor and his punishment assessed at confinement in the penitentiary for a term of three years.
This case was by this court dismissed on October 11, 1924, on account of the failure of the trial judge to sentence the defendant herein, and it is now before this court on second appeal.
It appears from the record that the appellant is contesting the right of the trial judge to enter sentence nunc pro tunc. Article 859, C. C. P., authorizes the entering of judgments nunc pro tunc, and this court has repeatedly held that such actions are proper in such cases. Madison v. State, 17 Tex. Crim. 479; Meadors v. State, rendered May 20, 1925, yet unpublished. *Page 667 
The record fails to disclose any error committed by the trial court and we are of the opinion that the judgment should be and is hereby in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.